Staton, J.
This was a cause of action in the trial court for partition of real estate in which the court granted the plaintiffs’ motion for summary judgment. Thereafter the defendants, Vincent Bongiovani and Josephine Bongiovani, *133filed their motion to correct errors which was overruled and this appeal followed.
After the appeal was docketed in this court, one Louis DeMattia filed his “Motion for Substitution of Parties and Confession of Errors” in which he alleged he had acquired the interests of all of the original plaintiffs-appellees and the interests of some of the original defendants-appellees and prayed that he be substituted as a party in this cause in the place of the original parties whose interests he had acquired. Thereafter, in response to said motion this court entered its order substituting Louis DeMattia as an appellee in the place of the original appellees John Savage, Howard Savage, Samuel Savage and the National Bank and Trust Company of South Bend, Indiana.
None of the original appellees has filed an appellee’s brief in answer to the appellants’ brief heretofore filed in this cause on December 7, 1970. In view of the fact that the substituted appellee DeMattia has confessed error on behalf of the original appellees whose interest he acquired, and in view of the fact the remaining appellee has failed to file an answer brief and can thus be deemed to have confessed error, the judgment of the trial court is reversed and this cause remanded to the Benton Circuit Court.
Hoffman, C.J., Sharp, J., concur.